DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1—20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20  of U.S. Patent No. US 10762238 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite broader version of the patented claim; which are parent to the instant application.

Instant Appln.
US 10762238 B2
1. A computer-implemented method, comprising:
identifying a character string in a URL transmitted by a client device as a potential anonymous identifier of the client device; 

finding URL query string portions in the database that determine whether to verify the potential anonymous identifier as an actual anonymous identifier; and 
verifying the potential anonymous identifier as an actual anonymous identifier in response to finding a URL query string portion that verifies the potential anonymous identifier as an actual anonymous identifier.

monitoring one or more URL transmitted by a cellular device over a cellular network; 
identifying a character string in a URL transmitted by the cellular device as a potential anonymous identifier of 
identifying in the character string a value of a key variable that is associated with a key/value pair of the character string; 
comparing the key variable associated with the key/value pair with key variables stored in a key variable database; determining, as a result of the comparison, that the key variable matches a key variable in the key variable database;
verifying the potential anonymous identifier as a verified anonymous identifier that identifies the cellular device in accordance with determining that the identified key variable matches a key variable in the key variable database; 
associating the verified anonymous identifier with the first device identifier in accordance with the verification; and
storing the verified anonymous identifier and the first device identifier such that the verified anonymous identifier and the first device identifier are associated with each other.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7—9, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Comstock” et al. [US 2017/0013070] in view of “Gatto” et al. [US 9774594 B2], and further in view of “Sato” et al. [US 7748028 B2].


REGARDING CLAIM 1. Comstock disclose A computer-implemented method, comprising: identifying a character string in a URL transmitted by a client device [“as a potential anonymous identifier”] of the client device [Comstock disclose monitoring url (see Figs.2, 4A/B: “Request shorten URL 205, steps 405, 450)]; 

Comstock disclose character string in URL (see “cookie” in Figs.4A/4B); but not as “potential anonymous identifier.” However, Gatto, analogues art, disclose “Temporal Identifier Generator 122 and “Temporal identifier(s) 206” [(see FIGS.1, 2A/2B: col.5, lines 41—66)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Comstock by incorporating the temporal identifier of Gatto for the benefit of securely providing content to users.

Comstock further disclose searching a first database for portions of URL query strings [see searching database 230 (see FIG.2 with par.0067)]. Comstock and Gatto do not; but, Sato, analogues art, disclose that determine whether to verify the potential anonymous identifier as an actual anonymous identifier [see Abstract; and TEMPORARY ID identifying device 100 (FIG.1); the TEMP ID is verified ID (b, for e.g., the AUTHENTICATION SERVER): col.4, lines 47—65]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Comstock/Gatto by incorporating the temporary ID authentication teaching of Sato for the benefit of performing secure user authentication processing on a user of a terminal device.

Comstock/Gatto in view of Sato further disclose,
finding URL query string portions in the database and that determine whether to verify the potential anonymous identifier as an actual anonymous identifier [Comstock disclose structured query (par.0066); Gatto disclose Queries 116 (FIG.1)]; and 
verifying the potential anonymous identifier as an actual anonymous identifier in response to finding a URL query string portion that verifies the potential anonymous identifier as an actual anonymous identifier [see Abstract; and TEMPORARY ID identifying device 100 (FIG.1); the TEMP ID is verified ID (b, for e.g., the AUTHENTICATION SERVER): col.4, lines 47—65].
Claims 9 and 17 recite similar limitations as that claim 1 above; and they are rejected for the same rationale applied in rejecting claim 1. 

Comstock in view of Gatto further disclose claim 7. The computer-implemented method of claim 1, further comprising: identifying a first device identifier that uniquely identifies the client device; and storing in a second database the verified anonymous identifier and the first see FIGS.2A/2B, where Gatto disclose User Devices Registry 12, and storing temporal ID 206 associated with device ID 208, step 124; See also FIGS.2-3, where Sato disclose associating TEMPORAL (and/or USER ID) with AUTHENTICATION SERVER ID (Abstract); and TEMPORARY ID identifying device 100 (FIG.1); the TEMP ID is verified ID (for e.g., the AUTHENTICATION SERVER): col.4, lines 47—65]. The motivation to combine is the same as that of claim 1 above.
Claim 15 is rejected for the same rationale applied in rejecting claim 7.

Comstock in view of Gatto further disclose claim 8. The computer-implemented method of claim 7, further comprising: determining whether the potential anonymous identifier is associated with a second device identifier, wherein the verifying the potential anonymous identifier as a verified anonymous identifier depends on determining that the potential anonymous identifier is not associated with the second device identifier [Sato disclose identifying numeric characters (FIGS.2-3): col.4, lines 47—65]. The motivation to combine is the same as that of claim 1 above.

Allowable Subject Matter
Claims 2, 3—6, 10—14, 16 and 18—20 are objected to as being dependent upon a rejected base claim, but would be allowable if, (i) the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the above DP rejection is overcome (filing terminal disclaimer).
Comstock/Gatto in view of Sato fail to further disclose:
claim 2/10. The computer-implemented method/media of claim 1/9, further comprising: monitoring communications traffic over a telecommunication network; discovering queries made from the client device and transmitted over the telecommunication network, the queries including the URL; and parsing a plurality of character strings in the queries in an attempt to locate a character string that matches a format predetermined for anonymous identifiers, wherein the identified character string is located among the parsed character strings. 
Claims 3/11. The computer-implemented method/media of claim 1/9, wherein: the URL query string portions that determine whether to verify the potential anonymous identifier as an actual anonymous identifier include key variables; the character string is associated with a key variable in a key/value pair in the URL; and the URL query string that verifies the potential anonymous identifier as an actual anonymous identifier is a key variable that matches the key variable in the key/value pair. 
Claim 16. The one or more non-transitory computer-readable media of claim 15, wherein the instructions, if executed by the one or more processors, cause the one or more processors to perform operations further comprising: determining whether the potential anonymous identifier is associated with a second device identifier, wherein the verifying the potential anonymous identifier as a verified anonymous identifier depends on determining that the potential anonymous identifier is not associated with the second device identifier. 

Claims 4, 5, 6, 12, 13, 14 and 20 are objected based on their dependence. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: For example, Rowley (US 20080092242 A1) is directed to a method and system for determining a probability that a suspected domain name of a domain accessed using a universal resource locator (URL), which can be entered as a character string into a browser associated with a client in a net environment….

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434